Title: To Thomas Jefferson from Charles Jared Ingersoll, 26 November 1808
From: Ingersoll, Charles Jared
To: Jefferson, Thomas


                  
                     Sir
                     
                     Philadelphia 26. November—1808
                  
                  With this letter I presume to send you a pamphlet I have just published, on the foreign relations of the United States—which I beg you to accept, and if you have liesure, to look over.—It is the essay of a very young man—in many respects deficient, and in many more faulty—but as it was written with the best intentions, and in a temper of mind wholly American, and has not besides the sanction of a name to give it authority, I trust if it does no good, it cannot possibly do harm—When you shall take the trouble to read it, if you will honor me with your sentiments concerning it I shall consider myself much indebted to your condescension.
                  I remain your very humble servant
                  
                     C. J. Ingersoll
                     
                  
               